DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments, the previous 35 USC 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vidaurre Heiremans (US 20100258435 A1) in view of Sali (WO 2007071713 A1) both as submitted on Applicant's Information Disclosure Statement on 30 January 2017.
In regards to claim(s) 16, Vidaurre Heiremans discloses an anodic element (abstract) comprising an anode with a catalytic surface towards oxygen evolution reaction (abstract; para 16, oxygen generated at the anode), an electrically conductive anode hangar bar (abstract), an anodic bus-bar electrically connected to the anodic hanger bar (abstract) and temperature sensors (detecting device) in the hanger bars (para 31; corresponding to the indirect measurement/detection of current flowing across the hanger bar).  

Sali pertains to electrowinning cells (abstract) and is therefore in the same field of endeavor as Vidaurre Heiremans.  Sali discloses an electrically conductive porous screen interposed between anode and cathode (p. 4, lines 9-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cell of Vidaurre Heiremans with Sali’s screen because Sali teaches such allows for making cells free of short-circuiting issues (Sali, p. 3, last line to p. 4, line 4).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an elementary cell of an electrolyser for metal electrowinning comprising an anode that is a titanium mesh or expanded sheet, or a titanium mesh inserted inside an envelope consisting of a porous sheet of polymeric material or a cation-exchange membrane; a cathode; an electrically conductive porous screen interposed between said anode and said cathode, wherein the porous screen is made of carbon fabrics, or wherein the porous screen consists of a mesh or punched sheet made of titanium comprising a catalytic coating based on tin, tantalum, niobium or titanium; and an electrically conductive anodic hanger bar with a current detective device therein.  As stated in the remarks submitted 14 December 2020 on p. 8, 2nd paragraph, Sali and Vidaurre does not explicitly disclose the instantly claimed electrically conductive porous screen interposed between said anode and said cathode, wherein the porous screen is made of carbon fabrics, or wherein the porous screen consists of a mesh or punched sheet made of titanium comprising a catalytic coating based on tin, tantalum, niobium or titanium.  At best, Sali discloses (second embodiment, p. 6) wherein the porous screen (net) comprises titanium and coated with a chemically inert non-conductive oxide.  There is no suggestion or disclosure that this chemically inert non-conductive oxide is a catalytic coating based on tin, tantalum, niobium or titanium.  Furthermore, such a combination would not have been obvious to one of ordinary skill in the art for the reasons stated in the remarks submitted 14 December 2020 on p. 9, 1st-2nd paragraphs.  Juckniess (US 4165262 A) discloses an electrowinning cell with a conductive, porous diaphragm with a coating of nickel or cobalt (col. 4, lines 26-51), but does not explicitly disclose the above 7) for the cathode in a bismuth refining electrolyzer in molten salts (paragraph 10).  However, there is no reason to look at a molten salt electrolysis cell for bismuth refining to combine with the aqueous solution cell of Vidaurre.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794